Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response (no amendments, arguments) filed as to claims 22-24 and 31-39 is acknowledged.  
The terminal disclaimer is noted as having been filed over the parent overcoming the double patenting rejection.
The examiner remains open to interview at any time to advance prosecution on the merits.

Potentially Allowable Subject Matter - Maintained
	As noted in the parent Reasons for Allowance (see also end of Office action), Sakr is deemed the closest art of record (pages 189-194). While Sakr teach the combination of a beta cyclodextrin with glucagon and phospholipid as presently claimed, Sakr did not arrive at the specific ratios of the claimed molecules (glucagon:beta-cyclodextrin:phospholipid; e.g. 1:1:8 as issued in the instant parent patent U.S. Patent No. 10214387).  These ratios were found to yield unexpected properties achieved by applicant’s non-invasive glucagon formulation; applicant may wish to consider amending thereto along with other amendments to distinguish the parent patent ‘487, alongside a filing of a Terminal Disclaimer over ‘487.
RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-24 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/16196 (Novo Nordisk, 01 October 1992; hereafter Novo), in view of Sakr ((1996). Nasal administration of glucagon combined with dimethyl-p-cyclodextrin: comparison of pharmacokinetics and pharmacodynamics of spray and powder formulations. International Journal of Pharmaceutics, 732(1-2), 189-194) and further in view of Lau (U.S. Patent Publication No. 20130053310) (and evidentiary support via Kaarsholm (U.S. Patent No. 6,384,016).
As for claim 22, Novo teach a powder composition for intranasal administration (abstract) of actives,  polypeptides such as glucagon (claim 5, from a list of just 4 polypeptides for selection, immediately envisaged), based on the surprising improved absorption of such powdery preparations (page 2, para 4) with the combination of phospholipids (page 3, lines 17-18) in amounts of 2-20% w/w overlapping that claimed here and cyclodextrins such as beta-cyclodextrin (page 5, lines 4-10) in amounts of 2-60% w/w, overlapping that claimed here, and the remainder % w/w for the polypeptide (e.g. under 20%, 5-15% by weight instantly claimed), e.g. glucagon.  Novo’s examples illustrate that the amounts of the polypeptide, phospholipid, and cyclodextrin are all routinely optimizable, depending on e.g. the desired absorption qualities.
Sakr (abstract) expressly teach that glucagon is expressly combined with beta cyclodextrin if there were any question as to selecting glucagon as the active agent in Novo for combination with cyclodextrin and a phospholipid.
As previously stated, as to the specific phospholipid claimed, dodecylphosphocholine, Novo was not found to expressly teach the phospholipid is dodecylphosphocholine. 
Lau fill this gaps by teaching glucagon & glucagon peptide agonists (abstact), combined with any known surfactants therein for their known purpose (of which applicant has not identified some new purpose/intended effect), including detergents and expressly dodecylphospocholine (para 213, 214), for use in powder formulations, including for nasal administration (para 236, 221, 219).  The choice of any other phospholipids within this class are merely a matter of simple substitution by one of ordinary skill in the art absent evidence to the contrary.  [See also the following evidentiary reference, which like in Lau, the state of the art was well aware that glucagon could be mixed with surfactants such dedecylphosphocholine.  Merely by another example, the following evidentiary reference is made of record simply to show such was appreciated as far back as 1980, as Kaarsholm et al. (U.S. Patent No. 6,384,016) expressly teach a composition comprising the combination of glucagon with the detergent dedecylphosphocloine (“the solubilization of glucagon (up to 20 mg/ml) via binding to micelles of the amphoteric dodecylphosphocholine”,  referencing  Biochim.Biophys.Acta 603, 298-312, (1980)).].
Novo render obvious that the amounts of the polypeptide, phospholipid, and cyclodextrin are all routinely optimizable, depending on e.g. the desired absorption qualities.  See MPEP 2144.05.  [Note:  Novo does not teach the specific ratios of the claimed molecules, e.g. glucagon:beta-cyclodextrin:phospholipid; e.g. 1:1:8 as issued in the instant parent patent U.S. Patent No. 10214387, as these ratios were found to yield unexpected properties achieved by applicant’s non-invasive glucagon formulation; applicant may wish to consider amending thereto along with other amendments to distinguish the parent patent ‘487]. 
Thus, claims 22 and 24 are deemed prima facie obvious over Novo in view of Sakr and further in view of Lau.
As for claims 23 and 31-32, Novo teach formulations which contain citric acid (Example 1) and inherently liquid (water) at some routinely optimizable amount (e.g. below 5%) therein (e.g. page 16 formulations).
As for claim 33, Novo teach nasal applicators drawn to nasal administration thereof (abstract).
As for claims 34-37, Novo teach method of making the powder formulations using wet massing (pages 2-8), i.e. a production method in which the active and the excipients come into molecularly close distance to each other, and as such it can be expected that the same mesophase would be formed here (e.g. XPRD mesopeak characterization as in claim 32).  While the order of steps may not directly overlap, the order of steps does not alter that the steps or minor variations thereof are taught or suggested within Novo.
As for claims 38-39, both Novo and Lau intrinsically teach the use of glucagon for treating hypoglycemia if not expressly stated therein, as this is the standard use for such (for which Official Notice may equally be taken under MPEP 2144.03).  As for only administering in one nostril, this is simply a standard administration choice, especially if the recipient has a full sinus on one side or injury, only one option is left.
Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious based on the combination of references applied.
Response to Arguments (No Amendments)
Applicant’s arguments (no amendments) have been fully considered but not found persuasive.  
Primary reference Novo alone teach all three molecules claimed but for choosing the species dodecylphosphocholine as the phospholipid.  Sakr is already well established on the record and retained.  
As for applicant’s argument over Lau’s teachings (backed merely by example by evidentiary support to Kaarsholm) that the phospholipid species dodecylphosphocholine, the reference is relied on simply and only for the teaching that the phospholipid species dodecylphosphocholine was a known phospholipid option for selection in nasal administration compositions (e.g. simple substitution in Novo), absent evidence to the contrary that this phospholipid species evidenced improved results that would not have been expected versus other phospholipids.  The state of the art was well aware that glucagon could be mixed with surfactants such as dodecylphosphocholine.  Applicant has not provided any further evidence (test data) showing this specific phospholipid yielded evidence of secondary considerations of unexpected results versus other phospholipids at these broader ratios.  The examiner maintains that reliance upon Lau is not impermissible hindsight, but rather evidence of what the skilled artisan understood within the art.  Namely, that surfactants such as dodecylphoshocholine, which the claims were limited in a previous amendment, were known for mixture with e.g. glucagon.  
As applicant has provided no new evidence of any unexpected results and for these reasons the record the prima facie case of obviousness is maintained for the reasons of record.

Reasons for Allowance in Parent SN 15545332 (Now U.S. Patent No. 10213487),
Previously Noted, Carried Over for Continuity
In the similarly claimed parent, the following examiner’s statement of reasons for allowance was conveyed:
“An extensive interview between the examiner and Applicant’s Representative and Scientific Expert was held, where a detailed review of the prior art was carried versus the presently invention in the context of the unexpected results of arriving at a non-invasive (nasal) administrable glucagon formulation with a therapeutic profile equivalency to invasive routes (e.g. subcutaneous). Applicant asserts the glucagon art has been unable to achieve such a viable option through non-invasive means. This discussion ultimately led to the invention as presently amended. After weighing all the evidence of record, Sakr ((1996). Nasal administration of glucagon combined with dimethyl-p-cyclodextrin: comparison of pharmacokinetics and pharmacodynamics of spray and powder formulations. International Journal of Pharmaceutics, 732(1-2), 189-194) is deemed the closest art of record. While Sakr teach the combination of a beta cyclodextrin as presently claimed, Sakr did not arrive at the ratios of molecules (glucagon:beta-cyclodextrin:phospholipid) as presently claimed that led to the unexpected properties achieved by applicant’s formulation ratios and non-invasive glucagon formulation. Different phospholipids were shown to achieve the same for the formulation overall at these ratios, allowing the open scope thereto. The invention now claimed commensurate in scope with the test results supporting these unexpected results and has overcome the rejections of record. The present application is hereby allowed.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654